Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not reasonably teach the broadest reasonable interpretation of the claim based on the specification comprising a system composed of a networked audio player(s); said player(s) operable to form and participate in a playback zone of synchronized networked audio players, said player(s) comprising a loudspeaker(s), and further comprising at least a processor, memory, etc. and a line input (such as in that of figure 2A and ¶ 29 of the instant specification: “a playback device is capable of playing audio data from two or more different sources, and at least one of the sources receives its audio data from an audio device via a line-in connection,”); the system functional to invoke playback by configuration of a player or players among a constellation of networked player(s) (such as in instant figure 1) wherein execution of network borne commands to instantiate playback by configuration of the networked player(s) or synchronous sets thereof are driven by determination of the presence of an audio signal upon a smart line input interface such as that of instant figure 11 and wherein presence of a signal upon the line input preempts playback of an extant media signal and delivers the media present on the line input using the player(s); said signal optimized for dynamic range such that increased dynamic range is given to a volume control of the line-in connected source;. To be certain, there exist myriad telephone type devices suitable to detect voice activity input into a microphone (Lee: 20110208520); or to detect and prioritize a particular received media type using particular media type rules (Yew: 20110185048; Hamilton: 20110301728; Garg: 20070220150); furthermore such telephone and portable computer type embodiments may comprise a microphone input wherein said microphone input is well known to double as a line input (Reid: 20110250785); however the prior art does not teach or suggest the instant networked audio player(s) comprising a dedicated line in connector integral to the audio player(s) wherein the signal upon the line input of the networked audio player(s) instantiates playback, reproduction, etc. of the line input signal upon loudspeakers of the audio player(s) and/or synchronous sets thereof based upon determination of the presence of an audio signal upon a smart line input interface which further operates to adjust the input such that increased dynamic range is given to a volume control of the line-in connected source and to play out the input through a particular configuration, such as a determined volume level, of the player(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/               Primary Examiner, Art Unit 2654